Case 2:18-cv-03947-MWF-DFM Document 60 Filed 05/29/20 Page 1 of 2 Page ID #:532




   1
   2                                                                          JS-6
   3
   4
   5
                         IN THE UNITED STATES DISTRICT COURT
   6
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
   7
   8
   9
       QUINNELL AVERY JOHNSON,                       Case No. 2:18-CV-03947-MWF-DFM
  10
                     Plaintiff,                      ORDER
  11
             v.
  12                                                 Honorable Michael W. Fitzgerald
       STERLING HALEY, et al.
  13
                     Defendants.
  14
  15
             Before the Court is the parties’ Joint Stipulation of Dismissal pursuant to
  16
       Federal Rule of Civil Procedure 41. The Stipulation of Dismissal is with prejudice
  17
       and is signed by Quinnell Avery Johnson, in Pro Se, and counsel for Defendants—
  18
       the County of Los Angeles, Carlos Sutton, and Sterling Haley (collectively, “County
  19
       Defendants”)—who have appeared in the action.
  20
             IT IS THEREFORE ORDERED that:
  21
             1. Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff
  22
                  Quinnell Avery Johnson and the County Defendants, by their undersigned
  23
                  attorneys, stipulate that this action is dismissed with prejudice.
  24
       ///
  25
       ///
  26
       ///
  27
       ///
  28
                                                                               Case No. 2:14-cv-1247
                                                 ORDER
Case 2:18-cv-03947-MWF-DFM Document 60 Filed 05/29/20 Page 2 of 2 Page ID #:533




   1        2. Each party shall bear his own attorney’s fees, including attorney fees per 42
   2             USC Section 1988, costs, and expenses incurred by or on behalf of said
   3             party in connection with this action.
   4        3.
   5        IT IS SO ORDERED.
   6
   7   Dated: May 29, 2020
   8                                                DOUGLAS F. McCORMICK
   9                                           UNITED STATES MAGISTRATE JUDGE

  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 -2-                       Case No. 2:14-cv-1247
                                               ORDER
